                                  Case 20-10343-LSS         Doc 3860 Filed 05/13/21 Page 1 of 3
                                                   United States Bankruptcy Court
                                                               For the District of Delaware


                                                       In re Boy Scouts Of America , Case No. 20­10343



                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).

Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this
evidence and notice.



CRG Financial LLC                                                    Development Dimensions International Inc
Name of Transferee                                                   Name of Transferor

Name and Address where notices to transferee                         Court Claim# (if known):
should be sent:
                                                                     Amount of Claim:
CRG Financial LLC                                                    Scheduled: $2,100.00- Boy Scouts of America
100 Union Ave                                                        Proofs of Claim:
Cresskill, NJ 07626                                                  Date Claim Filed:

Phone: (201) 266­6988                                                Phone:
Last Four Digits of Acct#:__________                                 Last Four Digits of Acct#:__________

Name and Address where Transferee payments
should be sent (if different from above);
SAME AS ABOVE




I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.




By:/s/ Allison R. Axenrod       Date: 05/13/2021

Transferee/Transferee’s Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Form 210B (10/06)                  Case 20-10343-LSS                     Doc 3860             Filed 05/13/21              Page 2 of 3

                                                     United States Bankruptcy Court
                                                                For the District of Delaware


                                                        In re Boy Scouts Of America , Case No. 20­10343




                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY



Claim No. ________ (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim, the
transferee filed a Transfer of Claim Other than for Security in the clerk’s office of this court on 05/13/2021.

CRG Financial LLC                                               Development Dimensions International Inc
Name of Alleged Transferee                                      Name of Transferor

100 Union Avenue, Cresskill, NJ 07626                           Po Box 780470 , , Philadelphia , PA 19178
Address of Alleged Transferee                                   Address of Transferor




                                                            ~~DEADLINE TO OBJECT TO TRANSFER~~




The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection is
timely received by the court, the transferee will be substituted as the original claimant without further order of the court.




Date:_______________________________________

CLERK OF THE COURT
                                  Case 20-10343-LSS                   Doc 3860           Filed 05/13/21             Page 3 of 3

                                                             NOTICE OF TRANSFER AND WAIVER



Development Dimensions International Inc (“Seller”), sells, transfers and assigns unto CRG Financial LLC, with an address at 100 Union Avenue, Cresskill, NJ 07626,
its successors and assigns (“Purchaser”), pursuant to the terms of a Claim Purchase Agreement between Seller and Purchaser (the “Agreement”), all of Seller’s right,
title and interest in, to and under Seller’s Claim (as defined in the Agreement), including any amounts owed as a cure with respect to a contract assumption, against Boy
Scouts Of America or any of its co­debtor subsidiaries or affiliates (the “Debtor”), representing all claims of Seller pending against Debtor in the United States
Bankruptcy Court, District of Delaware, jointly administered as Case No. 20­10343.

Seller hereby waives its right to raise any objection and/or receive notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedures and stipulates that an
order may be entered recognizing the Agreement as an unconditional sale and the Purchaser as the valid owner of the Claim.


IN WITNESS WHEREOF, Seller has signed below as of 03/09/2021.

By: /s/ Patsy Tsao
    Signature

   Patsy Tsao
  Print Name/Title
  Development Dimensions International Inc

IN WITNESS WHEREOF, Purchaser has signed below as of Wednesday, May 12, 2021.

By: /s/ Robert Axenrod
CRG Financial LLC
